Citation Nr: 1109424	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim for eligibility for service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The appellant had active service from December 1969 to August 1970 with an honorable discharge, and active service from August 1970 to July 1973 with a discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied reopening a claim for eligibility for service connected compensation.  

A subsequent March 2009 administrative decision determined that the appellant's service from December 1969 to July 1973 was dishonorable and a bar to VA benefits. 

Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of eligibility to VA benefits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a statement received May 2007, the Veteran argued that there was clear and unmistakable error (CUE) in the September 1992 administrative decision that denied eligibility for VA benefits based on character of discharge.  The issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a September 1992 administrative decision, the RO determined that the appellant was not eligible for any VA benefits, with the exception of medical treatment for any disability incurred in or aggravated during service, in the line of duty, based upon the character of his discharge.  The Veteran did not appeal the decision and the determination is now final. 

2.  Evidence submitted since the RO's September 1992 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for eligibility for VA benefits. 



CONCLUSION OF LAW

Evidence received since the September 1992 administrative decision is not new and material and the criteria to reopen the previously denied claim for service connection for PTSD are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO did not provide the appellant with notice prior to the August 2007 decision however actual knowledge of the requirements for new and material evidence to reopen the claim was demonstrated by the appellant in a May 2007 letter.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has assisted the Veteran in obtaining records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  

The Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In a September 1992 administrative decision, the RO denied eligibility for VA benefits.  The basis of the denial was that the appellant was absent without leave (AWOL) on multiple occasions; he requested discharge in lieu of a court martial which was granted; and he was discharged under other than honorable conditions.  An appeal was never filed and that decision is now final. 

In May 2007 the appellant requested to reopen his claim for eligibility for VA benefits. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence established that the appellant was absent without leave (AWOL) on multiple occasions; he requested discharge in lieu of court-martial which was granted; and he was discharged under other than honorable conditions. 

Evidence received since the September 1992 RO administrative decision consists of letters from the appellant's posttraumatic stress disorder (PTSD) group therapy leader, statements from the appellant's family and the appellant's arguments. 

Letters from M.D., a social worker and the PTSD group therapy leader, report the Veteran's current symptoms and his reported in-service experiences and conclude that the Veteran has PTSD. 

Letters from the appellant's sisters and mother report changes they observed in the appellant's behavior upon his return from Thailand in 1971.  They noted that the appellant suffered insomnia and nightmares and was easily distracted, short tempered and sometimes violent.  He was unable to hold down a job and would disappear for weeks at a time and return not knowing where he had been. 

In a statement received in May 2007, the appellant contends that he had PTSD in service and that his mental illness caused the violations, including his periods of AWOL, which led to his discharge.  The appellant contends that had the court-martial proceedings taken place he would have presented his mental illness as a defense to the charges and he would have been discharged due to unsuitability under an honorable discharge.  (The Board notes that the claim file reflects that the appellant has sought, and been denied, an upgraded discharge on three occasions by the Army Discharge Review Board.)  The appellant also submitted statements of in-service stressors to support his PTSD claim. 

In June 1973 the appellant requested discharge for the good of the service and acknowledged that he may be discharged under "other than honorable conditions"; furnished an undesirable discharge certificate; and that he may be ineligible for many or all benefits administered by the VA.  The appellant also acknowledged that he had consulted with counsel beforehand.  This statement was of record at the time of the September 1992 administrative decision. 
 
Although the additional evidence received is new in that it was not of record at the time of the prior decision, it is not material.  It does not include any evidence that cures the prior evidentiary defect; that the appellant requested discharge in lieu of a court-martial resulting in his "under conditions other than honorable" discharge.  

The appellant and his families' statements as to his mental state in service are not probative as the statements do not cure the prior basis for the discharge, that the Veteran was discharged "under conditions other than honorable" as he specifically requested and accepted an undesirable discharge to escape court martial.  38 C.F.R. § 3.12(d)(1). 

In sum, the evidence received since the RO's September 1992 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  New and material evidence has not been received since the RO's September 1992 decision and reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.









ORDER

New and material evidence has not been received to reopen a claim for eligibility for service connection for PTSD. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


